Citation Nr: 1108459	
Decision Date: 03/03/11    Archive Date: 03/17/11

DOCKET NO.  09-12 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California




THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to service connection for a right ear hearing loss disability.  

3. Entitlement to service connection for a left ear hearing loss disability.




ATTORNEY FOR THE BOARD

M. Mac, Counsel









INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1964 to April 1966.   

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision, dated in October 2007, of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  



FINDINGS OF FACT

1. Tinnitus was not affirmatively shown to have been present in service and current tinnitus, first documented after service, is unrelated to an injury or disease of in service.

2. A right ear hearing loss disability preexisted service and did not increase in severity during service.

3. A left ear hearing loss disability preexisted service and did increase in severity during service.










CONCLUSIONS OF LAW

1. Tinnitus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2010).

2. A right ear hearing loss disability that preexisted service was not aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153 (West 2002); 38 C.F.R. § 3.306 (2010).

3. A left ear hearing loss disability that preexisted service was aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153 (West 2002); 38 C.F.R. § 3.306 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated in June 2007.  The Veteran was notified of the type of evidence necessary to substantiate the claims of service connection, namely, evidence of a current disability, evidence of an injury or disease in service or an event in service causing injury or disease, and evidence of a relationship between the current disability and the injury, disease, or event in service.  The Veteran was notified that VA would obtain service records, VA records, and records of other Federal agencies, and that she could submit other records not in the custody of a Federal agency, such as private medical records, or with her authorization VA would obtain any non-Federal records on her behalf.  

The notice included the provisions for the effective date of a claim and for the degree of disability assignable for the claim.

As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  VA has obtained service treatment records, VA records, and private records.  The Veteran was afforded a VA examination in September 2007 and an opinion was obtained from the Veterans Health Administration (VHA) in November 2010.  



When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Whether the Veteran's preexisting hearing loss was aggravated by service was addressed by the VHA expert, who thoroughly reviewed the record and provided a detailed rationale for the conclusions reached.  The Board finds that the VHA opinion in November 2010 is adequate to decide the claims.  

As the Veteran has not identified any additional evidence pertinent to the claims and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 

REASONS AND BASES FOR FINDINGS ND CONCLUSIONS

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131. 

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for hearing loss of the sensorineural type, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).




For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

A veteran who served during a period of war or during peacetime service after December 31, 1946, is presumed to be in sound condition when he entered into military service except for conditions noted on the entrance examination.  38 U.S.C.A. § 1111.  

A preexisting injury or disease will be considered to have been aggravated by active service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the condition.  38 U.S.C.A. § 1153.  Aggravation may not be conceded where the disability underwent no increase in severity during service, on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).

Evidentiary Standards 

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  As the Veteran did not serve in combat, the provisions of 38 U.S.C.A. § 1154(b) do not apply. 



Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board)). 

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Tinnitus

The service treatment records contain no complaint, finding, history, treatment, or diagnosis of tinnitus.  On the basis of the service treatment records, tinnitus was not affirmatively shown to have been present during service, and service connection under 38 U.S.C.A. §§ 1110 and 1131 and 38 C.F.R. § 3.303(a) is not established. 




Tinnitus is however a condition under case law where lay observation has been found to be competent to establish the presence of the disability.  Charles v. Principi, 16 Vet. App. 370 (2002) (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent). 

Although the Veteran is competent to describe tinnitus, after service, the Veteran first identified tinnitus in April 2007 in her current application for VA disability compensation for tinnitus, more than 40 years after service, and she stated that tinnitus began in 1964 in service.  One element of establishing service connection is that the claimed disability have onset in service.  Therefore it was in the Veteran's interest to make such an assertion.  She also made a similar statement on VA examination in September 2007 to evaluate her claims of service connection for hearing loss and for tinnitus.  

In assessing evidence, the Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997). 

Also the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself.  Buchanan v. Nicholson, 451 F3.d 1331, 1336-37 (Fed. Cir. 2006).  And the credibility of a witness can be impeached by a showing of interest in the outcome.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  

Because of a significant time delay, a recollection of tinnitus, made forty years after service, has slight probative value and lacks credibility absent confirmatory records of any kind, lay or medical, of tinnitus at any time over a 40 year period since separation from service.  The record does show that shortly after service in January 1967 the Veteran filed a claim for other disabilities, but not for tinnitus.  And in May 2007 on audiology testing by a private audiologist, the Veteran complained of tinnitus, but neither she nor the audiologist associated tinnitus with noise exposure in service. 

As the Veteran's account begins forty years after service and as she clearly has interest in obtaining VA benefits, the Board finds that although the Veteran is competent to assert continuity of symptomatology, the assertion is not credible.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see Pond v. West, 12 Vet. App. 341 (1999) (although the Board must take into consideration the veteran's statements, it may consider whether self interest may be a factor in making such statements).  Therefore, continuity has not here been established, either through the statements of the Veteran and or by any other competent evidence of record.

Even in the absence of continuity of symptomatology, service connection may be established if the evidence establishes a link or nexus between tinnitus and an injury or disease or event in service.  

The Veteran's DD 214 shows she was a telephone switchboard operator in service.  The Veteran in March 2009 alleged that she had acoustic trauma during service due to noises from equipment and teletype rooms, which were next to the switchboard room where she worked.  

Where the determination involves a question of causation, under certain circumstances, a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)).  Competency is a question of fact, which is to be addressed by the Board.  Jandreau at 1377. 

As tinnitus is capable of lay observation, that is, a simple medical condition, the Veteran's opinion that her tinnitus is related to service has some probative value and is evidence in favor of the claim. 





The evidence against the claim consists of a report of a VA audiological examination in September 2007, when the Veteran complained of tinnitus.  She stated that during service she fired weapons, had hearing protection, and required a hearing conservation program.  She denied having noise exposure after service.  The examiner concluded that the Veteran's tinnitus was less likely than not due to service based on the degree of configuration of hearing loss.  

In November 2010, because the Veteran's case presented a question of a preexisting hearing loss disability, the Board obtained VHA opinion by an audiologist as to the whether the current hearing loss disability and tinnitus were related to service.  After a review of the record, the VHA expert expressed the opinion that it was not at least as likely as not that tinnitus was related to service as tinnitus was not shown in service or for many years after service. 

In balancing the Veteran's lay opinion, in the absence of evidence that the Veteran has specialized education, training, or experience in audiology, against the medical opinions of the VA audiologist in September 2007 and the VHA expert in November 2010, who are qualified through education, training, or experience to offer a medical opinion, the Board finds that the lay opinion is less probative, that is, the evidence is of lesser value to prove an association or link between tinnitus, first shown after service, and service, than the opinions of an audiologist and VHA expert.  38 C.F.R. § 3.159.  For this reason, the VA opinions outweigh the Veteran's lay opinion.

As the preponderance of the evidence is against the claim of service connection for tinnitus, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 







Hearing Loss

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Right Ear Hearing Loss

On service entrance examination in July 1964, the audiogram showed puretone thresholds in decibels converted to ISO (ANSI) units at 500, 1,000, 2,000, 3,000, and 4,000 Hertz as 20, 15, 25, 20 and 45, respectively, in the right ear rebutting the presumption of soundness as to normal right ear hearing.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

The remaining question is whether the Veteran's preexisting right ear hearing loss was aggravated by service.

The Veteran in her statements asserts that her hearing loss was aggravated by service based on audiograms on entrance and on separation from service.  Her DD 214 shows she was a telephone switchboard operator in service.  The Veteran reported that she had acoustic trauma during service due to noises from equipment and teletype rooms, which were next to the switchboard room where she worked.  

As for the Veteran's statements, the Veteran is competent to describe symptoms of impaired hearing loss, which she can perceive, but a hearing loss disability for the purpose of VA disability compensation is not a condition under case law that has been found to be capable of lay observation.  




See Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the question of whether the Veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

As for the Veteran's opinion that associates right ear hearing loss to service by aggravation, under certain circumstances, a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)).  A lay opinion is limited to inferences which are rationally based on the Veteran's perception and does not require specialized knowledge through education, training, or experience. 

Since causation, including aggravation, is not an inference rationally based on the Veteran's perception, that is, that which is perceived through the senses, the medical condition is not a simple one and any such opinion on causation, including aggravation requires specialized knowledge.  And it is not factual established that the Veteran is qualified through specialized, education, training, or experience to offer an opinion on whether her preexisting right ear hearing loss was aggravated by service.   

For these reasons, the Board rejects the Veteran's lay opinion as competent evidence to establish causation or aggravation and the determination of whether the Veteran's statements are credible is not reached.  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159. 




The service records show that on separation from service in April 1966 the audiogram showed puretone thresholds in decibels converted to ISO (ANSI) units at 500, 1000, 2000, 3000, and 4000 Hertz as 10, 0, 15, 10 and 45, respectively, in the right ear.  The examiner noted the Veteran had defective hearing in high frequencies.  

Private audiogram results dated in March 2007 and September 2007, which were provided in an uninterpreted graph form, suggest the Veteran had right ear hearing loss as defined by 38 C.F.R. § 3.385.  

On VA audiological evaluation in September 2007, the Veteran reported that during service, she was a switchboard operator, fired weapons, had hearing protection, and required a hearing conservation program.  She denied having noise exposure after service.  Puretone thresholds in decibels at 500, 1000, 2000, 3000, and 4000 Hertz were 30, 45, 50, 45 and 50, respectively, in the right ear.  Speech recognition performed with the Maryland CNC word list was 100 percent in the right ear.  The examiner was of the opinion that right ear hearing loss was less likely than not due to acoustic trauma in service based on the degree and configuration of the hearing loss.  

In November 2010, a VHA expert indicated that following changes in the right ear from the Veteran's enlistment to separation: +10 at 500 Hertz, +15 at 1000 Hertz, +10 at 2000 Hertz, +10 at 3000 Hertz and no change at 4000 Hertz.  She indicated that variances of 10 decibels were acceptable and noted that the only significant changes were improvements at 15 decibels at 1000 Hertz.  The VHA expert indicated that the enlistment exam identified a preexisting hearing loss of 45 decibels at 4000 Hertz.  The VHA expert noted that the audiometric configuration of hearing loss identified in the right ear at enlistment and separation was consistent with noise-induced etiology and concluded that preexisting hearing loss was aggravated only in the left ear.  




As for the medical evidence addressing aggravation, the VHA expert found that right ear hearing loss did not increase in severity during service and on the contrary actually improved.  This opinion is rendered by a VA clinical audiologist and is uncontroverted by the other competent evidence of record.  

As aggravation may not be conceded where the disability underwent no increase in severity during service, the preponderance of the evidence is against the claim of service connection by aggravation for the preexisting right ear hearing loss, and the benefit-of-the- doubt standard of proof does not apply. 38 U.S.C.A. § 5107(b).

Left Ear Hearing Loss

On service entrance examination in July 1964, the audiogram showed puretone thresholds in decibels converted to ISO (ANSI) units at 500, 1000, 2000, 3000, and 4000 Hertz as 20, 35, 45, 45 and 25, respectively, in the left ear, rebutting the presumption of soundness as to normal left ear hearing.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

The remaining question is whether the Veteran's preexisting left ear hearing loss was aggravated by service.

Where, as here, the determinative question involves medical causation, including aggravation, where a lay assertion on aggravation is not competent evidence, competent medical evidence is required to substantiate the claim.  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159. 

The competent evidence of record, includes service records, private audiograms, a VA audiological evaluation, and a VHA opinion.  



On separation examination in April 1966, the audiogram showed puretone thresholds in decibels converted to ISO (ANSI) units at 500, 1000, 2000, 3000, and 4000 Hertz as 30, 30, 30, 50 and 40 in the left ear.  The examiner noted the Veteran had defective hearing in high frequencies.  

Private audiogram results dated in March 2007 and September 2007, which were provided in an uninterpreted graph form, suggest the Veteran had left ear hearing loss as defined by 38 C.F.R. § 3.385.  

On VA audiological evaluation in September 2007, the Veteran reported that during service, she was a switchboard operator, fired weapons, had hearing protection, and required a hearing conservation program.  She denied having noise exposure after service.  Puretone thresholds in decibels at 500, 1000, 2000, 3000, and 4000 Hertz were 30, 45, 50, 50 and 50, respectively, in the left ear.  Speech recognition performed with the Maryland CNC word list was 100 percent in the left ear.  The examiner was of the opinion that left ear hearing loss was less likely than not due to acoustic trauma in service based on the degree and configuration of the hearing loss.  

In November 2010, the VHA expert indicated the following changes in the left ear from the Veteran's enlistment to separation: -10 at 500 Hertz, +5 at 1000 Hertz, +15 at 2000 Hertz, -5 at 3000 Hertz and -15 at 4000 Hertz.  She indicated that variances of 10 decibels were acceptable and noted that the only significant changes in the left ear were improvements at 15 decibels at 2000 Hertz and a 15 decibel decrease at 4000 Hertz.  It was noted that utilizing the Age Correction Value in Decibels for Females, a 1 decibel decrease in the Veteran's hearing threshold at 4000 Hertz would have been acceptable when comparing her entrance exam, at age 20, to her separation exam, at age 22.  The examiner indicated that the enlistment exam identified a preexisting hearing loss of 45 decibels at 4000 Hertz and concluded that the preexisting left ear hearing loss was aggravated by service, that is, there was a permanent in severity, that is a worsening of the underlying condition not due to the natural progress of the condition as contrasted to a temporary worsening of symptoms.  This opinion is uncontroverted and supports the claim.  


In view of the foregoing, service connection for left ear hearing loss based on aggravation in service is established.


ORDER

Service connection for tinnitus is denied.

Service connection for a right ear hearing loss disability is denied.

Service connection for a left ear hearing loss disability is granted.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


